Citation Nr: 1215064	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, characterized by numbness and tingling in the upper and lower extremities, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a neuropsychological disorder, characterized by dizziness, memory loss, and cognitive difficulties, to include as a result of head injury or as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1979 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for a neurological condition.  The Veteran filed a notice of disagreement in August 2003.  In a June 2004 rating decision and a June 2004 statement of the case, the RO recharacterized the issue and denied entitlement to service connection for an undiagnosed illness manifested by a neurological condition.  The Veteran perfected his appeal by timely filing a VA Form 9 in August 2004.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in October 2005, but he failed to report to the hearing without explanation and has not requested that the hearing be rescheduled.  See 38 C.F.R. § 20.704 (2011).

In October 2007 and January 2011, the Board remanded this case for further evidentiary development.

The original issue has been recharacterized as the two issues listed on the title page to comport with the evidence of record.  The Veteran has reported two distinct sets of neurological symptomatology: the first involves his upper and lower extremities, and the second involves cognitive functioning.

The issue of entitlement to service connection for a neuropsychological disorder, characterized by dizziness, memory loss, and cognitive difficulties, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Competent evidence reflects that the Veteran's current complaints of numbness and tingling in the upper and lower extremities are indicators of an undiagnosed illness manifested by neurological symptoms presumed to have been incurred as a result of his Persian Gulf War service.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder, characterized by numbness and tingling in the upper and lower extremities, have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal regarding service connection for a neurological disorder, characterized by numbness and tingling in the upper and lower extremities.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection may be established for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

Neurological signs or symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(6).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from a neurological disorder, characterized by numbness and tingling in the upper and lower extremities, which he relates to an undiagnosed illness contracted during or caused by his Persian Gulf War service in the Southwest Asia Theater of operations.

The Veteran's service personnel records confirm that he served in the Southwest Asia Theater of operations during the Persian Gulf War.

The Veteran's service treatment records do not document any complaints, findings, or treatment of a neurological disorder involving the upper and lower extremities.

A January 2003 VA neurological disorders examination revealed a normal neurologic evaluation with no determined neurologic condition, despite the Veteran's complaints of numbness and tingling in his hands, arms, and feet at that time.

VA treatment records dating from February 2003 through February 2004 note that the Veteran has "neuropathy" probably related to Gulf War syndrome.  When used in this context, the term "neuropathy" was not a diagnosis associated with any specific testing, but, rather, was only a description of the Veteran's reported symptoms of numbness and tingling in his upper and lower extremities.  The Veteran was advised to undergo EMG testing to further assess these symptoms.

In a May 2004 statement, the Veteran's sister-in-law stated that the Veteran had had numbness in different areas of his body, mostly in the arms and lower torso.

In July 2004, a VA physician stated that the Veteran has Gulf War syndrome with various symptoms which began while on active duty, as related by patient history.  This statement was not accompanied by any details of the symptoms or any rationale for that opinion.

At a December 2004 VA Gulf War Guidelines examination, the Veteran complained of having occasional dysesthesias and numbness of his hands and feet after his discharge from active service.  The examiner concluded that, although the  Veteran has a multiplicity of symptoms that are temporally concurrent with the Gulf War era, it is unlikely that the current symptoms can be attributed to Gulf War exposures.  The examiner acknowledged that there are some aspects of the problem that remain undefined, and further EMG testing was recommended to try to ascertain their nature more completely.

EMG testing conducted in September 2010 revealed left ulnar neuropathy at the elbow/cubital tunnel, but entirely normal studies in the rest of the left upper extremity as well as in the right upper extremity, left lower extremity, and right lower extremity.

A July 2011 VA general medical examination revealed a normal neurologic evaluation.  The Veteran was diagnosed with "neuralgia in the absence of evident neuritis."  The examiner opined, based on lack of confirmation of environmental exposure, that the Veteran's current complaints are less likely as not (less than 50:50 probability) caused by or the result of his Gulf War exposure.

The Veteran is competent to describe his symptoms of numbness and tingling in his upper and lower extremities without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competence evidence demonstrates that the Veteran meets the requirements for presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  His service personnel records confirm that he served during the Persian Gulf War in the Southwest Asia Theater of operations.  The medical and lay evidence demonstrates that he exhibits objective indications of a chronic disability (in the form of neurological symptoms of numbness and tingling in the upper and lower extremities) to a degree of 10 percent or more at the present time (which is prior to December 31, 2016).  The medical evidence of record reflects that he does not have a current diagnosis for his symptoms (aside from left ulnar neuropathy at the elbow/cubital tunnel as shown by September 2010 EMG testing), and he has been given all of the necessary tests to rule out a diagnosis in his bilateral upper and lower extremities.

The negative opinions provided by the December 2004 and July 2011 VA examiners do not have any probative value, as they were based on the existence or absence of environmental exposures incurred by the Veteran during his Persian Gulf War service.  The presumption applicable to Persian Gulf War veterans does not require evidence of any such exposures.

The competent and credible evidence of record establishes that the Veteran's current complaints of numbness and tingling in the upper and lower extremities are indicators of an undiagnosed illness manifested by neurological symptoms presumed to have been incurred as a result of his Persian Gulf War service.  Accordingly, service connection for a neurological disorder, characterized by numbness and tingling in the upper and lower extremities, is warranted.


ORDER

Service connection for a neurological disorder, characterized by numbness and tingling in the upper and lower extremities, is granted.
REMAND

The Veteran contends that he currently suffers from a neuropsychological disorder, characterized by dizziness, memory loss, and cognitive difficulties, which he relates to head injury and to an undiagnosed illness contracted during or caused by his Persian Gulf War service in the Southwest Asia Theater of operations.

The Veteran's September 1979 service entrance examination did not document any head or neurologic abnormalities.  On an accompanying September 1979 report of medical history, the Veteran indicated that he had a history of head injury with brief unconsciousness prior to service in approximately 1967 when he fell out of a tree.
Service treatment records refer on multiple occasions to his pre-service fall from a tree when he was a child.  

From June 1981 to June 1987, the Veteran's service treatment records reflect multiple complaints of headaches, light-headedness, vertigo, incoordination, dizzy spells, and inability to concentrate.  An October 1983 report documented the Veteran's involvement in an automobile accident during which his head struck the windshield and he lost consciousness briefly.  

The Veteran's service personnel records confirm that he did serve in the Southwest Asia Theater of operations during the Persian Gulf War.  Neuropsychological signs or symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(7).

The post-service medical and lay evidence of record documents the Veteran's current symptoms of dizziness, memory loss, and cognitive difficulties.  VA treatment records dating from February 2003 through February 2004 note that the Veteran has a cognitive disorder probably related to Gulf War syndrome.  The Veteran was advised to undergo neuropsychological testing to further assess his symptoms.  There is no evidence in the record that such neuropsychological testing has taken place.

The Veteran is to be scheduled for a VA examination conducted by a neuropsychologist to determine the nature of any current neuropsychological disorder, and to obtain opinions regarding the relationship between any such disorder and his military service.

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination conducted by a neuropsychologist.  The claims folder must be reviewed in conjunction with the examination.  All required neuropsychological testing must be performed.

The examiner is to determine the nature of any current neuropsychological disorder.  If no such disorder can be diagnosed, then the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current symptoms (including dizziness, memory loss, and cognitive difficulties) are indicators of an undiagnosed illness manifested by neuropsychological symptoms.

For any diagnosed neuropsychological disorder, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred during the Veteran's service.  The examiner is to consider and address the relevant complaints and findings documented in the Veteran's service treatment records, as outlined above.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


